DETAILED ACTION
Claims 1-7 and 9-17 are pending in the present application. Claims 1, 15 and 16 were amended, new claim 17 was added, and claim 8 was cancelled in the response filed 20 December 2021. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 20 December 2021.  These drawings are acceptable.

Allowable Subject Matter
Claims 1-7 and 9-17 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The amendment and remarks filed 20 December 2021 are found persuasive. The amendment overcomes the rejection cited under 35 USC 103 citing Singh et al. in view of Yoon et al. Claims 1, 15, 16 and 17 are independent claims. Dependent claim 8 was noted as allowable in the last correspondence. The independent claims have been amended to include the limitations of noted allowable dependent claim 8, “wherein the computer-implemented data record grouping module is arranged to assign a group descriptor to the group of temporally-repeating textually-matched records”. The prior art does not teach a group descriptor as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118. The examiner can normally be reached Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRETA L ROBINSON/Primary Examiner, Art Unit 2169